DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 72, 73, 75, 76, 77, 78 and 79 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 13, 14, 15, 17 and 18 of U.S. Patent No. 11,260,415. As to claims 72 and 73, although the claims at issue are not identical, they are not patentably distinct from each other because they both claim a sprinkler guard for guarding a fire protection sprinkler having a frame body and a fluid deflector member affixed to the frame body for installation in a pendent orientation, the sprinkler guard comprising: a cage having a plurality of guard members defining an internal volume centered about a central vertical axis, the plurality of guard members having a first portion traversing about the internal volume to define a first boundary of the cage, the plurality of guard members having a second portion traversing about internal volume to define a second boundary of the cage, the plurality of guard members defining an insertion passageway proximate the second boundary for receipt of the sprinkler to locate the fluid deflector member of the sprinkler within the internal volume and centered along the vertical axis with the deflector member spaced from the first boundary, the sprinkler guard defining one or more of the following dimensional relationships with the sprinkler: (i) wherein a fixed distance between the fluid deflector member and the frame body and a clearance distance from the first boundary of the cage to the deflector member define a ratio of fixed distance-to-clearance distance (H1:H2) that ranges from 1:1 to 2:1; (ii) wherein a deflector diameter of the fluid deflector member and the clearance distance define a ratio of deflector diameter-to-clearance distance (Dia:H2) that ranges from 1.8 to 2:1; and (iii) wherein a cage diameter of the cage and the deflector diameter define a ratio of cage diameter-to-deflector diameter (WCGE:Dia) that ranges from 1.7:1 to 2:1.  Claims 72, 73 of the instant invention are broader in scope than claim 9 of U.S. Patent No. 11,260,415, and are therefore, encompassed in claim 9 of U.S. Patent No. 11,260,415.  
As to claim 75, see claim 13 of U.S. Patent No. 11,260,415.
As to claim 76, see claim 14 of U.S. Patent No. 11,260,415.
As to claim 77, see claim 15 of U.S. Patent No. 11,260,415.
As to claim 78, see claim 17 of U.S. Patent No. 11,260,415.
As to claim 79, see claim 18 of U.S. Patent No. 11,260,415.

Allowable Subject Matter
Claims 60-71 are allowed.
Claims 74 and 80 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance of claims 60-67:  The prior art did not teach or suggest a guarded sprinkler assembly as claimed by the applicant, specifically a guarded sprinkler assembly comprising a wire cage disposed about the sprinkler defining an internal volume axially aligned with the sprinkler axis with operational components of the fire sprinkler located within the internal volume, the cage including a first guard member including a horizontal portion intersecting the sprinkler axis disposed in the first plane and a first pair of perimeter posts of the cage extending from the horizontal portion disposed about the sprinkler and in the first plane; the cage including a second guard member and a third guard member in a fixed spaced apart relationship from one another equidistantly about the sprinkler, the second guard member defining a second pair of perimeter posts and the third guard member defining a third pair of perimeter posts of the cage, each of the first, second and third guard members including a skewed portion traversing at least a portion of the internal volume between the horizontal portion and the respective perimeter posts to define a first boundary axially spaced from the deflector member; and each of the second and third guard members including a portion traversing at least a portion of the internal volume proximate the frame body to define a second boundary axially spaced from the first boundary, together in combination with the other claimed features of applicant’s invention.
The following is an examiner’s statement of reasons for allowance of claims 68-71:  The prior art did not teach or suggest a fire protection sprinkler guard as claimed by the applicant, specifically a fire protection sprinkler guard comprising a pair of guard members in a fixed spaced apart relationship from one another equidistantly about the central axis, one guard member in the pair of guard members defining a second pair of perimeter posts of the cage and the other guard member in the pair of guard members defining a third pair of perimeter posts of the cage, each of the guard members in the pair of guard members including a skewed portion traversing at least a portion of the internal volume between the horizontal portion and the respective second and third pair of perimeter posts to define a first boundary of the cage; and each of the guard members in the pair of guard members including a portion traversing at least a portion of the internal volume axially spaced from the first boundary to define a second boundary of the cage having an insertion passageway for inserting a sprinkler in a pendent orientation, together in combination with the other claimed features of applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Barnett et al ‘755 discloses a wire cage for a fire protection sprinkler.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN J GANEY whose telephone number is (571)272-4899. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on (571)270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEVEN J. GANEY
Primary Examiner
Art Unit 3752



/STEVEN J GANEY/Primary Examiner, Art Unit 3752